DETAILED ACTION
This action is responsive to applicant’s Request for Continued Examination (RCE) filed on 4/18/2022. In the RCE, the applicant includes an amendment to claim 1, revises new claims 12 and 22 and provides remarks relevant to the Final Office action mailed on 12/17/2021 and Advisory Office action mailed on 4/1/2022. In view of these amendments and arguments, the prior art rejection presented in the previous Office action is withdrawn; however, the no “error” 251 rejection and the double patenting rejection are maintained for the reasons set forth below. This action is NON-FINAL. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,917,248 (the ‘248 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Rejections under 35 USC § 251
Regarding Ground for Filing a reissue, MPEP 1402, reproduced below, states:

In accordance with 35 U.S.C. 251, the error upon which a reissue is based must be one which causes the patent to be "deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent." Thus, an error under 35 U.S.C. 251  has not been presented where the correction to the patent is one of spelling, or grammar, or a typographical, editorial or clerical error which does not cause the patent to be deemed wholly or partly inoperative or invalid for the reasons specified in 35 U.S.C. 251. These corrections to a patent do not provide a basis for reissue (although these corrections may also be included in a reissue application, where a 35 U.S.C. 251  error is already present), and may be made via a certificate of correction; see MPEP § 1481.

Emphasis Added.

In this instant case, new independent claim 12 which the applicant identified as a claim filed to correct the error in the patent ‘248 appears to be the same as claim 1 except the term “memory layer” is now being replaced by the term “first magnetization layer” and the term “magnetization-fixed layer” is being replaced by the phrase “second magnetization layer including a magnetic layer with a fixed magnetization direction”. 
Replacing the terms “a memory layer” and “a magnetization-fixed layer” recited in claim 1 with the terms “a first magnetization layer” and “a second magnetization layer including a magnetic layer with a fixed magnetization direction”, respectively, in claim 12 does not make claim 12 any broader because although the wordings are different but they have the same meaning. In other words, the phrase “a second magnetization layer including a magnetic layer with a fixed magnetization direction” has the same meaning as the term “a magnetization-fixed layer”, and therefore, it is not broader. 

According to MPEP 1402, reproduced above, this is merely an “editorial or clerical error  which does not cause the patent to be deemed wholly or partly inoperative or invalid for the reasons specified in 35 U.S.C. 251.”
For this reason, no “error” under §251 is being corrected in the original patent. In other words, the filing of this application is improper because this application lacks of an error correctable by reissue. 

For those above reasons, claims 1-22 are rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251 as set forth above.  See 37 CFR 1.175.

Status of the Claims
The following is the status of the claims, relative to the patent claims:
Claim 1 is amended, claims 2-11 are original and claims 12-22 are new. Thus claims 1-22 are pending in this application, among those, only claims 1 and 12 are independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,553,255.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-22 of this reissue application are claiming a similar structure of a memory device as claims 1-14 of the U.S. Patent No. 9,553,255 and/or differences are insignificant. 
For example, claim 1 of this reissue application is a memory device which includes a memory layer with a plurality of ferromagnetic material layers, a non-magnetic layer, and a non-magnetic oxide layer; a magnetization-fixed layer; and an intermediate layer between the memory layer and the magnetization-fixed layer, wherein, the plurality of ferromagnetic material layers include a first ferromagnetic material layer and a second ferromagnetic material layer, the non-magnetic layer is in direct contact with the first ferromagnetic material layer and the non-magnetic oxide layer is in direct contact with the second ferromagnetic material layer, the non-magnetic layer and the non-magnetic oxide layer are in direct contact with each other and are between the first ferromagnetic material layer and the second ferromagnetic material layer, the memory layer includes a magnetization perpendicular to a film face of the memory layer and parallel to a thickness direction of the memory device, a direction of the magnetization being changeable, and direction of the magnetization of the memory layer is changeable by applying a current in the thickness direction of the memory device to record information in the memory layer, the first and second ferromagnetic material layers comprising a same ferromagnetic material and having a same direction of magnetization and claim 1 of the U.S. Patent No. 9,553,255 is also about a memory device which includes the structure recited in claim 1 of this reissue application.
There are some minor differences, however, these differences are obvious to an ordinarily skilled artisan. 
Response to Arguments
 	Applicant’s arguments filed on April 18, 2022 are carefully considered. The following are the examiner’s responses:
	Regarding the prior art rejection, the argument is moot because the rejection is withdrawn.

Regarding the no “error” 251 rejection, the applicant argues that the term “a second magnetization layer” is broader than the term “a magnetization-fixed layer” by removing the requirement “fixed”. Remarks at page 8.
The applicant is invited to consider the entire phrase “a second magnetization layer including a magnetic layer with a fixed magnetization direction” recited in claim 12 and the term “a magnetization-fixed layer” recited in claim 1. The wordings are different but they are equivalent. In other words, the phrase “a second magnetization layer including a magnetic layer with a fixed magnetization direction” has the same meaning as the term “a magnetization-fixed layer”, and therefore, it is not broader. 
Regarding this matter, the examiner further notes that if the phrase “including a magnetic layer with a fixed magnetization direction” were removed in the next amendment to make claim 12 broader, claim 12 may be rejected on the “new matter” ground because the specification of the ‘248 patent does not disclose any embodiment without a magnetization fixed layer. 

	Regarding the double patenting rejection, applicant indicates that a terminal disclaimer would be filed in later stage if needed. Remarks at page 13. 
In view of the most current claims on file, the double patenting rejection is warranted. This rejection would be reconsidered if the status of the claims is changed and/or a terminal disclaimer is filed.
Allowable Subject Matter
 	Claims 1-22 contain allowable subject matter. 
The prior art of record fails to teach or render obvious the inclusion of a limitation that a perpendicular direction of the magnetization of the memory layer is changeable by applying a current in the thickness direction of the memory device to record information in the memory layer as recited in independent claims 1 and 12. The closest prior art of record, Watts, discloses a memory structure that operates in horizontal direction of the magnetization of the memory layer to record information in the memory layer. In other words, different principle of operation, perpendicular vs. horizontal, the structure must be different.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-17481748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/ /Supervisory Patent Examiner, Art Unit 3991